Exhibit 10.61
THIS EMPLOYMENT AGREEMENT IS MADE
BETWEEN
Biogen Idec Management Services GmbH
c/o Baumeler Treuhand AG
Poststrasse 18
6300 Zug
(Biogen)
And
Hans-Peter Hasler
Ginsterweg 5
Kuessnacht a.R. 6403
(you)
This Agreement sets out the terms and conditions of your contract of employment
with Biogen. The provisions of this Agreement supersede and replace those
contained in any document, correspondence or communication, written or oral,
exchanged between the parties prior to the signature of this Agreement and
relating to the purpose hereof.
1. EMPLOYMENT

1.1   Biogen will employ you and you will provide management services to Biogen
Idec International GmbH and management services to Biogen Idec Inc. (Biogen
Idec) as its Chief Operating Officer. Special conditions (if any) applicable to
your employment are set out in Schedule 1 to this Agreement.   1.2   You will be
responsible for Biogen Group global commercial operations and business
development. This includes the overall direction of the sales staff, including
joint ventures, distributors, and marketing partners. It also includes
responsibility for marketing, product positioning, business analysis and
competitive market intelligence.       Furthermore, you will be responsible for
customer service and support, and product reimbursement relationships with
private, public, and governmental payors. Your responsibilities include assigned
revenue goals, as well as operating margins and the management of the expense
budget, and in addition, the management and development of all commercial
employees in assigned organizations.   1.3   You will at all times during the
Employment use your entire working capacity for the benefit and interest of the
Biogen Group. You will work the hours necessary or appropriate from time to time
to carry out your duties properly and effectively. No overtime will be payable.
This does not preclude you from sitting on other company

 



--------------------------------------------------------------------------------



 



    boards in accordance with Company policies and procedures.   1.4   You shall
report to the Chief Executive Officer of Biogen Idec.   1.5   You will be
authorised to sign for Biogen and Biogen Idec International GmbH only while you
are in Switzerland. This signatory power shall be entered in the commercial
register. You are entitled to sign for Biogen Idec and other United States
companies in the Biogen Group pursuant to the Biogen Idec signature authority
policy only while you are in the United States.

2. EFFECTIVE DATE, TERM

2.1   The Employment will begin on 26 June 2008. Your period of continuous
employment with the Biogen Group commenced on 1 August 2001.   2.2   The
Employment will be subject to clauses 9 and 2.3 and will continue unless or
until terminated by either party giving to the other in writing not less than
one month’s notice.   2.3   Biogen shall be entitled during any notice period
(whether notice has been given by Biogen or by you) to:

  2.3.1   Require you not to attend any premises of Biogen or any Group Company
    2.3.2   Restrict your access to Biogen or any Group Company’s computer
system or its or their employees, customers and suppliers for any purposes
related to Biogen or any Group Company’s business and     2.3.3   Suspend you
from the performance of any duties and obligations under this Agreement.

3. PLACE OF WORK
Initially, the place of activity for the performance of your duties under the
present agreement shall, but not exclusively, be in the offices of Biogen in
Switzerland. The place of activity shall not be restricted to these offices but
may be at any other place, in Switzerland or abroad, in which you exercise your
functions. The Employment implies frequent travel around the world. You will
keep track of the days you work in each country and provide the tax group with a
report quarterly. You will relocate to the Biogen Group US Headquarters location
before 31 December 2009 and will transfer your employment to Biogen Idec and
transfer to the United States payroll and benefits in conjunction with your
relocation. If you have not relocated by 30 June 2009, you agree to provide the
CEO of Biogen Idec with a written declaration that includes a definitive and
detailed plan for your relocation. If you do not provide a written declaration
by 30 June 2009 of your plan to relocate and/or fail to relocate by 31
December 2009, it will not be deemed a breach of the Agreement; however, Biogen
reserves the right to take appropriate employment action, including but not
limited to

 



--------------------------------------------------------------------------------



 



removing you from the COO position and/or terminating the employment
relationship. It is expected that when you relocate to the Biogen Group US
Headquarters location a new employment agreement will be entered into that will
supersede this Agreement and will be governed by US law.
4. ANNUAL SALARY

4.1   Your initial annual base salary is CHF 725,000 (less any deduction require
by law) payable in arrears in 12 equal monthly installments at the end of each
calendar month. The first time you will be eligible for consideration of a base
salary increase is 1 January 2009. After 1 January 2009, the annual base salary
will be reviewed annually during the Employment. Biogen is under no obligation
to increase your salary following an annual base salary review. You will be
eligible for long-term incentive grants in 2009 and in all subsequent years,
pursuant to the policies in place during each year.   4.2   You shall not be
entitled to any additional salary in respect to overtime worked.   4.3   You
may, during the Employment, be granted rights upon the terms and subject to the
conditions of the rules from time to time of certain profit sharing, share
incentive, share option, bonus or phantom option schemes operated by Biogen or
any Group Company with respect to shares in Biogen or any Group Company (the
Schemes). You acknowledge that such participation is discretionary and the
subject matter of an entirely separate arrangement with the grantor of such
rights. With the exception of the acceleration rights outlined in the Biogen
Inc. 1985 Non-Qualified Stock Option Plan and related documents, you shall not
be entitled to any compensation for the loss of any rights or benefits under any
of the Schemes on termination of the Employment, however arising.   4.4   During
the term of this Agreement through 31 December 2009, if you continue to be a
Biogen or any Group Company employee, you will continue to receive the level of
compensation enumerated in this Agreement.

5. EXPENSES

    Biogen will reimburse any travelling, hotel, entertainment and other
out-of-pocket expenses properly and reasonably incurred by you in connection
with the discharge of your duties of Employment and in accordance with Biogen’s
instructions and general guidelines and procedures.

6. HOLIDAYS

6.1   You are entitled to 25 Working Days Holiday (in addition to statutory
holidays), with full salary in each calendar year. Holiday entitlement may be
carried forward to a future calendar year but such carry over may not exceed
5 days and the holiday carried over

 



--------------------------------------------------------------------------------



 



    must be used by 31st March in that future calendar year. If you start or
leave your employment during a calendar year, Biogen holiday entitlement in
respect of that calendar year will be calculated on a pro rata basis. On the
termination of the Employment, you will be entitled to pay in lieu of
outstanding holiday entitlement (if any) but must repay any holiday pay received
for holiday taken in excess of your actual entitlement.   6.2   You will be
entitled to the public holidays at the registered office of Biogen. However, if
you are not present at the registered office of Biogen on the date of a public
holiday you will not be entitled to take an extra day off on another date.
Furthermore, should a day which is a working day at the registered office of
Biogen be a public holiday at another location where you are effectively present
at that date, then you will be entitled to a day off which will not count as
vacation.

7. PERIODS OF ABSENCE, SICKNESS

7.1   You shall advise Biogen promptly of any absence from work and the
foreseeable duration of such absence.   7.2   If you are absent from work due to
sickness or injury, Biogen will pay your salary in accordance with the Swiss
legislation in force at the time of absence.

8. PENSION, INSURANCE, AND OTHER BENEFITS

8.1   You shall be eligible during the Employment to participate in Biogen’s
benefit plans including retirement, death, disability, accidental death and
dismemberment coverage, business travel insurance, and gym membership
contributions from time to time in force subject to the terms, conditions and
rules of the providers of such benefits. Details of these policies can be
obtained from Biogen. Biogen may, at its absolute discretion, modify or
terminate any of these benefits at any time.

9. SUMMARY DISMISSAL

9.1   Biogen Group may terminate the Employment summarily without notice (but
without prejudice to its rights and remedies for any remedies for any breach of
this Agreement by you) if:

  (a)   you engage in misconduct that is injurious to Biogen Group monetarily or
otherwise,     (b)   you are convicted of a felony by a court of competent
jurisdiction,

 



--------------------------------------------------------------------------------



 



  (c)   you commit an act of fraud or embezzlement relating to the property of
Biogen Group,     (d)   you violate any obligations of confidentiality or
nondisclosure owed to Biogen Group, or     (e)   you commit any material breach
of any of the terms of this Agreement or you do not comply with Section 3 of
this Agreement.

10. RESTRAINT OF ACTIVITIES OF EMPLOYEE

10.1   You agree not to engage in any other professional activity, either on
your own account or on the account of a third party, including accepting any
position as director or legal representative in a company, which is not a Group
Company, except with our prior written consent.   10.2   You further agree to
not, directly or indirectly, take an interest in any company or firm having an
activity that is in competition with or complementary to that of the Company or
any Group Company. However, such prohibition shall not apply to investments in
listed companies or investment funds, as long as your interest does not exceed
5% of the share capital or voting rights of such companies or investment funds.
You agree to comply with this covenant for the entire term of your agreement,
including during the notice period, even if we agree to waive the notice period.
  10.3   During the term of your employment and for a period of two (2) years
following the separation of your employment with the Company, regardless of the
reason for such separation, you will neither (i) offer employment to or hire any
Company employee, whether for your own benefit or for the benefit of another
person or entity (nor shall you assist any other in doing so) nor (ii) solicit,
entice or persuade any employee to leave the Company.

11. CONFIDENTIALITY
11.1 You are subject to obligations of loyalty and confidentiality and,
accordingly, you agree in particular to observe the utmost discretion in all
matters relating to the activities of the Biogen Idec Group and its clients and
to not disclose, at any time during your employment within the Biogen Group or
at any time after its termination, for whatever cause, any information of a
secret or confidential nature relating to the business of the Company, any Group
Company or its clients. You undertake to return to the Company, upon your
departure, all documents (including copies) relating to your employment.
Confidential information includes, without limitation, any financial or
technical information, reports or forecasts, databases and market-related plans,
consumer, patient or practitioner lists, business plans, projects, contacts,
medical publications, medical, pharmaceutical or chemical formulae or biological
processes, or opportunities discussed

 



--------------------------------------------------------------------------------



 



during your employment. You acknowledge that disclosure of such information
would cause serious damage to the Company.
11.2 You undertake not to offer, even after your departure, to any competitor
company any proprietary information of the Company or the Biogen Idec Group that
you have obtained in the course of your duties or through your presence within
the Company.
12. COMPANY DOCUMENTS AND PROPERTY

12.1   All property, including emails, books, papers, materials, documents and
photocopies or electronic versions, which relate to the business of Biogen or
any Group Company is and shall remain the property of Biogen or the appropriate
Group Company. You must return this property at Biogen’s first request, or in
any event upon suspension from work or termination of the Employment.   12.2  
Business records of any kind, including private notes concerning Biogen’s and
any Group Company’s affairs and activities, shall be carefully kept and shall be
used only for business purposes. Copies or extracts of drawings, notes,
calculations, statistics and the like as well as any other business documents
are only permitted for business purposes.

13. INTELLECTUAL PROPERTY

13.1   In this Agreement, the Intellectual Property Rights means copyrights,
patents, utility models, trade marks, service marks, design rights (whether
registered or unregistered), database rights, know how, trade or business names
and other similar rights or obligations whether registrable or not in any
country.   13.2   All Intellectual Property Rights arising in the course of or
as a consequence of the employment or other work undertaken by you for Biogen or
any Group Company under this agreement shall belong to Biogen or the relevant
Group Company.   13.3   You hereby assign to Biogen by way of future assignment
all copyrights or other Intellectual Property Rights arising under clause 13.2
(and waive any equivalent moral rights) immediately on their coming into
existence.

14. DATA PROTECTION

14.1   In this clause, the following terms are defined as follows:      
Personal Data means any information about you, including but not limited to your
name, address, references, bank details, salary, stock options, performance
appraisals, work skills and career achievements, vacation, other benefits,
sickness, work records,

 



--------------------------------------------------------------------------------



 



    management and organizational appraisals and data held for employment law
purposes, and shall include information about any next of kin, if appropriate,
and/or other persons about whom data may be collected.       Processing shall
mean carrying out any operation or set of operations on Personal Data including,
but not limited to, obtaining, organizing, consulting, using, disclosing or
destroying.   14.2   You acknowledge that Biogen, by itself or through third
parties, will Process Personal Data and that this Personal Data may be used for
personnel, administration and management purposes in connection with your
employment or the administration of post-employment benefits to comply with any
obligations that Biogen or any Group Company may have regarding the retention of
employee/worker records and for any other legitimate interests of Biogen and/or
Group Company.   14.3   You further understand and agree that Personal Data may
if necessary for the abovementioned purposes, be transferred to third parties,
including other Group companies, their advisors, third parties providing
products and services, such as IT systems suppliers, pension, benefits, stock
options and payroll administrators, as well as regulatory authorities (including
tax authorities), as required by law and relevant stock exchange rules. You
agree that Biogen may Process Personal Data in the country where you are
employed and in other countries, including in the U.S. You also understand that
some of the countries outside the EEA to which your Personal Data may be
transferred may not offer a similar level of protection with respect to privacy
of personal data as that granted in Switzerland.   14.4   You understand that
you should contact Biogen Human Resources with any queries that you may have
about your Personal Data.   14.5   By signing this employment agreement, you
expressly consent to the Processing and transfer of Personal Data during and
after your employment.

15. MISCELLANEOUS

15.1   Changes and/or amendment to this agreement shall only be valid if made in
writing and duly signed by both parties hereto. The same holds true for any
change or amendment of this clause 15.1. In addition, Sections 10 through 17 of
this Agreement shall survive the termination of this Agreement.   15.2  
Reference is made in this Agreement to various Company policies rules and
procedures. These are discretionary and do not create contractual rights for
employees; however, any Company or Group Company policy must be adhered to by
you at all times and can be amended, replaced or terminated at any time by
Biogen without giving any reasons.

 



--------------------------------------------------------------------------------



 



15.3   If any term or provision of this Agreement is held to be illegal or
unenforceable under any enactment or rule of law, such term or provision or part
thereof shall to that extent be deemed not to form part of this Agreement but
the enforceability of the remainder of this Agreement shall not be affected
thereby. The void and unenforceable provision shall be replaced by the parties
by a valid and enforceable provision which in its economic effect comes closest
to the replaced provision.   15.4   Notice under these terms and conditions will
be treated as having been given if sent by ordinary first class post, by you to
Biogen’s registered office or by Biogen to you at your last known address, as
appropriate, and will be deemed to be given on the day when it would ordinarily
be delivered after such posting. Any notice to be given under this Agreement to
you may also be served by being handed to you personally.

16. APPLICABLE LAW
16.1 This Agreement and its interpretation shall be governed by the laws of
Switzerland.
16.2 The courts of your Canton of residence shall have jurisdiction for the
resolution of any dispute in connection with the Employment, which cannot be
settled amicably.
16.3 Notwithstanding any other provision of this Agreement, to the extent
required by Section 409A of the United States Internal Revenue Code of 1986, as
amended and the applicable regulations and guidance thereunder (“Section 409A”),
if you are a “specified employee” (as defined in Section 409A), payments on
account of a separation from service (within the meaning of Section 409A) shall
not be made to you before the date which is six months after the date on which
you separate from service or, if earlier, your date of death; except to the
extent of amounts that do not constitute a deferral of compensation under
Section 409A.
17. DEFINITIONS

17.1   Biogen Group means Biogen and any Group Company;   17.2   Group Company
means any of:

  (i)   Biogen;     (ii)   Any holding company from time to time of Biogen;    
(iii)   Any direct or indirect subsidiary or parent from time to time of Biogen
or any such holding company, including Biogen Idec;

17.3   The Employment means the employment established by the Agreement.

 



--------------------------------------------------------------------------------



 



             
 
      “I acknowledge receipt of a duplicate copy for the agreement and confirm
my agreement to it.”    
 
           
/s/ James Mullen
 
Jim Mullen, CEO and President
Signed for and on behalf of
Biogen Idec Management Services GmbH
      /s/ Hans Peter Hasler
 
Signed by Hans Peter Hasler    
 
           
     10/15/08
           October 15, 2008    
Date
      Date    

 